Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 1 of 8

EXHIBIT A
Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 2 of 8

IN THE DISTRICT COURT OF SWEETWATER COUNTY, WYOMING il ieee CauaT

 

THIRD JUDICIAL DISTRICT Ti uD CIAL OS TRICT,
JUL -
PAUL CLARK and VICKY CLARK L -7 2020
Plaintiffs, ) PONS LEE BOBAK
) By.
v. ) Civil No. 20-189 SEPUTYatERR-———
)
DHALIWAL TRUCKING, LLC, a )
California limited liability corporation. )
and SANDEEP SINGH, )
Defendants. )
SUMMONS

 

To: DHALIWAL TRUCKING, LLC
367 Hetherington Cir.
Yuba City, California 95993

Registered Agent:

Kuldeep Singh Dhaliwal

367 Hetherington Cir.

Yuba City, California 95993

YOU ARE HEREBY SUMMONED and required to file with the Clerk and serve upon the
Plaintiffs’ attorney, an Answer to the Complaint which is herewith served upon you, within twenty
(20) days after service of this Summons upon you, or if service is made outside the State of
Wyoming, within (30) days after such service, exclusive of the day of service. If you fail to do so,

judgment by default will be taken against you for the relicf demanded in the Complaint.

“ox carpe 1 day of Judy 2020.

2

Donna Lee Bobak
Clerk of Court

a
—_—-

‘ Ono ig “ | i
A a“ we By: ~° WO
OL tescsneeit ee Deputy Clerk

ey ey ot

 

Kessen so gt eu

\ \E

Nt

 

RIGINAL
 

 

Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 3 of 8.

Attomey for Plaintiff:
Bret F. King, 5-2353
King & King, LLC

P.O. Box 40

Jackson, WY 83001-0040
(307) 733-2904

(307) 733-1058 Fax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

e

Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 4 of 8

CO

BRET 9, GING DISTRICT COURT
King & King, LLC THIRD JUDICIAL DISTRICT
P.O. Box 40 SWEETWATER COUNTY, WY
Jackson, WY 83001

Telephone (307) 733-2904 APR 24 2020
Facsimile (307) 733-1058 QONNA LEE BORAK

hbrer@kingwyo.com

BY
DEPUTY CLERK

IN THE DISTRICT COURT OF SWEETWATER COUNTY, WYOMING

THIRD JUDICIAL DISTRICT

PAUL CLARK and VICKY CLARK,

Civil No. A0-/% 92.

Plaintit's,
Vv.

24

DHALIWAL TRUCKING, LLC, a =
Califomia limited liability corporation,
and SANDEEP. SINGH.

“ivy

Defendants.

 

 

COMPLAINT
Plaintiffs, Paul Clark and Vicky Clark, by and through the undersigned counsel, and for
cause of action ayainst the above-named Defendants, state and allege as follows:

PARTIES AND JURISDICTION

1. At all times materia: hereto, Plaintiffs are and were residents of the State of Idaho.
mae. Dy Defendant Dhaliwal Trucking, LLC is a California limited liability corporation.
Gbi! ola i WAL Ms eaity
DH UTS Y, Defendant Sandeep, Singh, at all times releva;i hereto, was a truck driver

employed by Defendant Dhaliwal Trucking, LLC.
Case 2:20-cv-00150-NDF Document 1-1 Filed 08/07/20 Page 5 of 8

4, This Court has subject matter jurisdiction herein as the amount in controversy
exceeds Fifty Thousand Dollars ($50,000.00).

3. This Court has personal jurisdiction and venue is appropriate pursuant to
Wyoming Statute §1--107 and §1-5-109 because a substantial part of the events and omissions
giving rise to the claims herein occurred in Sweetwater County, Wyoming.

FACTS COMMON TO ALL CAUSES OF ACTION

6. Plaintiffs hereby incorporate by reference paragraphs | through 5 as if fully set
forth herein.

Bs On July 18, 2018, Paul Clark was driving a Ford Explorer on !-80 East near
milepost 97, between Rock Springs and Green River in Sweetwater County, while his wife,
Vicky Clark, sat as a passenger in the vehicle.

8. Mr. Clark moved into the left lane to pass a semi-truck owned by Dhaliwal
Trucking, LLC, and being operated by Dhaliwal Trucking, LLC’’s employee Sandeep Singh.

9. While the Clarks were passing Singh’s truck, Singh drifted into the left lane and
collided with the right, rear tire of the Clarks’ vehicle, causing it to skid to the left and then flip
and roll over one and a half times.

10. Asaresult of the accident, Plaintitfs were seriously injured and incurred damages.

11. Singh was negligent and such negligence includes, but is not limited to the

following:

a. Singh failed to exercise due care and caution for the safety and health of

Plaintiffs;
Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 6 of 8

b. Singh operated the vehicle he was driving in an unsafe manner under the

circumstances then and there existing;

C. Singh failed to maintain control of his vehicle;
d. Singh was otherwise negligent.
CLAIMS FOR RELIEF

   

First Cause of Action: Negligence (Both Defer

idants)

12. Plaintiffs hereby incorporate by reference paragraphs | through 11 as if fully set

forth herein.

13. Singh owed Plaintiffs a duty to operate the semi-truck he was driving in a
reasonably safe manner,

14. Singh breached this duty when he negligently drifted into the left lane and struck
the Clarks’ vehicle, causing it skid and flip.

15. | Asadirect and proximate result of the above-mentioned negligence, Plaintiffs
were injured and suffered damages. Such damages are in excess of the jurisdictional minimum of
this Court and are as follows:

a, Medical expenses incurred by Plaintiffs in the past and those which they
can reasonably expect to incur in the future, both in amounts to be set
forth at the tire of trial;

b. Past and future pain, suffering, disability, loss of enjoyment of life and
general damages in an amount to be set forth at trial.

16. Dhaliwal Trucking, LLC is liable for the negligence of its employee, Singh, under

the theory of respondent superior. See Austin v Kaness, 950 P.2d 561 (Wyo. 1997).
 

 

 

Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 7 of 8

Sccond Cause of Action: Neglizence Per Se (Both Defendants)

17. Plaintiffs hereby incorporate by reference paragraphs | through 16 as if fully set
forth herein.

18. Singh's negligent operation of the semi-truck violated Wyoming Statute §31-5-
209.

19. Plaintit{s are members of the class meant io be protected by this statute.

20. — Singh’s negligence per se directly and proximately caused Plaintiffs’ damage, as
set forth above.

21. Dhaliwal Trucking, LLC is liable for the negligence of its employee, Singh, as set

forth above.

   

Third Cause of Action: Neyligent Hiring and Supervision (Dhaliwal Trucking, LLC

22. Plaintiffs hereby incorporate by reference paragraphs 1 through 21 as if fully set
forth herein.

23 Dhaliwal ‘Trucking, LLC operates a business transporting goods and supplies over
long distances using trucks often weighing several tons, which involves the risk of harm to
others.

24, Dhaliwal Trucking, LLC was negligent or reckless in its hiring, retention and
supervision of Singh and knew or had reason to know that Singh would likely operate the semi-
truck in a manner involving unreasonable risk of physical harm to himself and others.

25. Dhaliwal Trucking, LLC knew or should have known that Singh was incapable of

safely operating the semi-truck.

COMPLAINT - PAGE 4
Case 2:20-cv-00150-NDF Document1-1 Filed 08/07/20 Page 8 of 8

26. — Dhaliwal Trucking, LLC’s negligent hiring, retention and supervision of Singh

directly and proximately caused Plaintiffs’ damages, as set forth above.

 

Fourth Cause of Action: Negligent Entrustment (Dhaliwal Trucking, LLC

 

27 Plaintiffs hereby incorporate by reference paragraphs | through 26 as if fully set

af

forth herein.

28, Dhaliwal Trucking, LLC directly supplied the semi-truck to Singh when Dhaliwal
Trucking knew or had reason to know Singh would likely use the semi-truck in a manner

involving unreasonable risk of physical harm to himself and others.

29. Dhaliwal Trucking, LLC’s negligent entrustment ofthe semi-truck to Singh

directly and proximately caused Plaintiffs’ damages, as set forth above.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs Paul Clark and Vicky Clark, pray for judgment

against Defendants Dhaliwal Trucking, LLC and Sandeep Singh as follows:

i. Past and future medical expenses, in an amount to be set forth at trial;

il. Past and future pain, suffering, disability, loss of enjoyment of life and general

damages in an amount to be set forth at trial.

DATED this 21st day of April, 2020.

KING & KING LLC
xz - NY .
By_ “3 Kanne

 

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 5
